Order affirmed without costs. All concur, Pine, J., not participating. Memorandum: There is no merit to appellant’s contention that the court’s finding of neglect and its decision to place the children with the County Department of Social Services were not supported by sufficient evidence. The record reveals that the children continuously lived in squalid conditions (e.g., maggot-infested couch; soiled diapers, feces and spoiled food on floor) and that the parents failed to clean their residence or to exercise minimal cleanli- ness (e.g., urine-soaked cribsheets, dry and hardened feces in diapers). Moreover, the parents refused to sign a contract with the Department of Social Services to clean their home and to put trash in a can instead of on the floor. Proof that the parents failed to provide basic cleanliness or adequate nour- nour*911ishment, particularly for the newborn, was sufficient to support a finding of physical impairment (see, Family Ct Act § 1012 [f] [i]) and to warrant placement of the children.
The remaining contentions raised on appeal are without merit. (Appeal from order of Ontario County Family Court, Henry, J.—neglect.) Present—Denman, J. P., Boomer, Pine, Balio and Lowery, JJ.